                                                                           Case 8:19-bk-14714-MW          Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                                                                                                           Main Document    Page 1 of 57



                                                                             1 Mark S. Horoupian (CA Bar No. 175373)
                                                                                mhoroupian@sulmeyerlaw.com
                                                                             2 Claire K. Wu (CA Bar No. 295966)
                                                                                ckwu@sulmeyerlaw.com
                                                                             3 SulmeyerKupetz
                                                                               A Professional Corporation
                                                                             4 333 South Grand Avenue, Suite 3400
                                                                               Los Angeles, California 90071
                                                                             5 Telephone: 213.626.2311
                                                                               Facsimile: 213.629.4520
                                                                             6
                                                                               Attorneys for Official Committee of
                                                                             7 Unsecured Creditors of Meade Instruments Corp.

                                                                             8                              UNITED STATES BANKRUPTCY COURT

                                                                             9                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                            10
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 In re                                            Case No. 8:19-bk-14714-MW
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12         MEADE INSTRUMENTS CORP., a              (Jointly Administered with
                                                                                        Delaware corporation,                   Case No. 8:19-bk-14711-MW)
                                                                            13
                                                                                                                                Chapter 11
                                                                            14         SUNNY OPTICS, INC., a Delaware
                                                                                        corporation,                            MOTION FOR ORDER APPROVING
SulmeyerKupetz,




                                                                            15                                                  STIPULATION SETTING ASIDE LIENS
                                                                                                                                OF SHEPPARD MULLIN RICHTER &
                                                                            16        All Debtors.                             HAMPTON, LLP; MEMORANDUM OF
                                                                                                                                POINTS AND AUTHORITIES;
                                                                            17                    Debtors and Debtors-in-       DECLARATION OF MARK S.
                                                                                                  Possession.                   HOROUPIAN IN SUPPORT THEREOF
                                                                            18
                                                                                                                                [Fed. R. Bankr. P. 9019]
                                                                            19
                                                                                                                                [No hearing required]
                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24 / / /

                                                                            25 / / /

                                                                            26 / / /

                                                                            27 / / /

                                                                            28 / / /


                                                                                 MSH 2698499v1
                                                                           Case 8:19-bk-14714-MW          Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39             Desc
                                                                                                           Main Document    Page 2 of 57



                                                                             1 TO THE HONORABLE MARK WALLACE, UNITED STATES BANKRUPTCY JUDGE,

                                                                             2 THE DEBTOR, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL

                                                                             3 INTERESTED PARTIES:

                                                                             4           PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors (the

                                                                             5 “Committee”) of Meade Instruments Corp. (the “Debtor”), and the Debtor hereby jointly move

                                                                             6 this Court under Rule 9019 of the Federal Rules of Bankruptcy Procedure to approve the

                                                                             7 Stipulation between the Debtor, the Committee and Sheppard Mullin Richter & Hampton, LLP

                                                                             8 (“SMRH”) to Release Liens Against Assets of the Debtor (the “Stipulation”) a true and correct

                                                                             9 copy of which is attached hereto as Exhibit 1.

                                                                            10           As described in this Motion, by the Stipulation, SMRH has agreed to release its purported
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 liens against the assets of the Debtor.
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12           This Motion is based on this Motion, the accompanying Memorandum of Points and
                                                                            13 Authorities and supporting declaration, and exhibits thereto, the record in these cases, and such

                                                                            14 other evidence and argument that may be presented to the Court.
SulmeyerKupetz,




                                                                            15           WHEREFORE, the Committee respectfully requests that this Court enter an Order:
                                                                            16           1.      Granting the Motion and approving the Stipulation; and
                                                                            17           2.      Providing such other and further relief as is proper.
                                                                            18 DATED: October 14, 2020                      SulmeyerKupetz
                                                                                                                            A Professional Corporation
                                                                            19

                                                                            20
                                                                                                                            By: /s/ Mark S. Horoupian _____________________
                                                                            21                                                  Mark S. Horoupian
                                                                                                                                Claire Wu
                                                                            22                                                  Bankruptcy Counsel for Official Committee of
                                                                                                                                Unsecured Creditors
                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28


                                                                                 MSH 2698499v1                                      2
                                                                           Case 8:19-bk-14714-MW         Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39               Desc
                                                                                                          Main Document    Page 3 of 57



                                                                             1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                             2           The Committee hereby submits the following memorandum of points and authorities in

                                                                             3 support of the foregoing motion (the “Motion”):

                                                                             4                                                    I.

                                                                             5                                       STATEMENT OF FACTS

                                                                             6 A.        Background Facts.

                                                                             7           1.      SMRH was counsel of record for the Debtor, jointly-administered debtor Sunny

                                                                             8 Optics, Inc. (“Sunny”), and Sunny’s corporate parent, Ningbo Sunny Electronic Co, Ltd (“Ningbo

                                                                             9 Sunny”), in a lawsuit styled “Optronic Technologies, Inc. v. Ningbo Sunny Electronic Co, Ltd, et

                                                                            10 al (the “Orion Litigation”).
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11           2.      On August 1, 2019, the Debtor executed a security agreement (the “Security
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12 Agreement”) by which it purported to give SMRH a security interest in all of the Debtor’s assets.

                                                                            13 A true and correct copy of the Security Agreement is attached to the Stipulation as Exhibit 1.

                                                                            14           3.      On October 2, 2019, SMRH filed a UCC-1 with the Secretary of State of Delaware
SulmeyerKupetz,




                                                                            15 purporting to perfect its lien against the Debtor’s personal property (the “Personal Property Lien”).

                                                                            16 A true and correct copy of the Personal Property Lien is attached to the Stipulation as Exhibit 2.

                                                                            17           4.      On October 3, 2019, SMRH filed a Notice of Assignment of Security Interest with

                                                                            18 the United States Patent & Trademark Office (“USPTO”) purporting to perfect its lien against the

                                                                            19 Debtor’s intellectual property (the “IP Lien”). A true and correct copy of the IP Lien is attached

                                                                            20 to the Stipulation as Exhibit 3.

                                                                            21           5.      On December 4, 2019 (the "Petition Date"), the Debtor filed a voluntary petition

                                                                            22 under Chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned bankruptcy

                                                                            23 case (the “Bankruptcy Case”).

                                                                            24           6.      On or about April 16, 2020, SMRH filed a proof of claim (Claim No. 30-1), in the

                                                                            25 Debtor’s bankruptcy case, in which SMRH asserted a secured claim in the amount of

                                                                            26 $2,686,409.64 (the “SMRH POC”). A true and correct copy of the SMRH POC is attached to the

                                                                            27 Stipulation as Exhibit 4.

                                                                            28 / / /


                                                                                 MSH 2698499v1                                    3
                                                                           Case 8:19-bk-14714-MW         Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39               Desc
                                                                                                          Main Document    Page 4 of 57



                                                                             1           7.      The Debtor and the Committee each asserted that the Personal Property Lien and

                                                                             2 the IP Lien are avoidable and/or unenforceable under various theories of law and equity. SMRH

                                                                             3 contends that the Personal Property Lien and IP Lien are valid, enforceable, and not subject to

                                                                             4 avoidance.

                                                                             5           8.      The Committee made a demand upon SMRH to stipulate to release its liens against

                                                                             6 the Debtor. The Committee, the Debtor and SMRH met and conferred and agreed to enter into

                                                                             7 the Stipulation, the terms of which are discussed below.

                                                                             8                                                    II.

                                                                             9                                   TERMS OF THE STIPULATION

                                                                            10           The terms of the Stipulation are fairly basic. SMRH agrees that it has no secured claim
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 against the Debtor’s assets. Without limitation, SMRH agrees that the Personal Property Lien and
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12 the IP Lien are terminated and released without need of any further action. Further, in the event

                                                                            13 that the Debtor or Committee move to sell the Debtor’s assets free and clear of the Personal

                                                                            14 Property Lien or Intellectual Property Lien, SMRH consents to such a sale, without adequate
SulmeyerKupetz,




                                                                            15 protection and without any claim of lien attaching to the proceeds of such sale. SMRH further

                                                                            16 agrees that under any Plan proposed in the Bankruptcy Case, or in the event of a conversion of the

                                                                            17 case to Chapter 7, any allowed claim SMRH may have will be treated as a general unsecured

                                                                            18 claim. Other than the release of any security interests in the Debtor’s assets, the Stipulation shall

                                                                            19 not constitute or effect a release of the SMRH POC, any claims that SMRH may assert against the

                                                                            20 Debtor’s bankruptcy estate (the “Estate”), or any defenses that SMRH may assert against claims

                                                                            21 that may be brought on behalf of the Estate against SMRH. Likewise, the Stipulation shall not

                                                                            22 constitute or effect a release of any claims that the Estate may have against SMRH. All parties to

                                                                            23 the Stipulation expressly reserve all such rights to the fullest extent possible.

                                                                            24                                                    III.
                                                                            25                                          LEGAL STANDARD
                                                                            26           Rule 9019(a) of the Federal Rules of Bankruptcy Procedure states as follows with respect
                                                                            27 to motions brought by trustees to approve settlements:

                                                                            28 / / /


                                                                                 MSH 2698499v1                                     4
                                                                           Case 8:19-bk-14714-MW         Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                   Desc
                                                                                                          Main Document    Page 5 of 57



                                                                             1                   On motion by the trustee and after notice and a hearing, the court
                                                                                                 may approve a compromise or settlement. Notice shall be given to
                                                                             2                   creditors, the United States Trustee, the debtor, and indenture
                                                                                                 trustees as provided in Rule 2002 and to any other entity as the court
                                                                             3                   may direct.

                                                                             4 Fed. R. Bankr. P. 9019(a).

                                                                             5           Compromise is favored over continued litigation. See In re A&C Properties, 784 F.2d

                                                                             6 1377, 1381 (9th Cir. 1986), cert. denied, 479 U.S. 854, 107 S. Ct. 189 (1986). Generally, a

                                                                             7 compromise should be approved if it is “fair and equitable” and in “the best interests of the estate”.

                                                                             8 In re Woodson, 839 F.2d 610, 620 (9th Cir. 1988). Whether a compromise will benefit or harm

                                                                             9 the debtor is immaterial.

                                                                            10           Specifically, in evaluating whether to approve a compromise, courts in the Ninth Circuit
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11 must consider the following:
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12                   (a)    The probability of success in litigation;

                                                                            13                   (b)    the difficulties, if any, to be encountered in the matter of collection;

                                                                            14                   (c)    the complexity of the litigation involved and the expense; inconvenience
SulmeyerKupetz,




                                                                            15                          and delay necessarily attending it; and

                                                                            16                   (d)    the paramount interest of the creditors and a proper deference to their

                                                                            17                          reasonable views.

                                                                            18 A&C Properties, 784 F.2d at 1381.

                                                                            19           In considering these factors, courts are guided by two principles. The law favors
                                                                            20 compromise. Blair, 538 F.2d at 851. Compromises are favored in bankruptcy, and have become

                                                                            21 "a normal part of the process . . . .". Protective Committee for Independent Stockholders of TMT

                                                                            22 Trailer Ferry Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157 (1968), quoting Case v. Los

                                                                            23 Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939). Second, a compromise should be

                                                                            24 approved unless it "fall[s] below the lowest point in the range of reasonableness". In re W.T.

                                                                            25 Grant Co., 699 F.2d 599, 608 (2nd Cir. 1983), cert. denied, 464 U.S. 822, 104 S. Ct. 88 (1985).

                                                                            26 As the court in W.T. Grant aptly commented:

                                                                            27                   [The] responsibility of the bankruptcy judge, and ours upon review,
                                                                                                 is not to decide the numerous questions of law and fact raised by the
                                                                            28                   appellants but rather to canvass the issues and see whether the


                                                                                 MSH 2698499v1                                      5
                                                                           Case 8:19-bk-14714-MW          Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                Desc
                                                                                                           Main Document    Page 6 of 57



                                                                             1                   settlement ‘fall[s]’ below the lowest point in the range of
                                                                                                 reasonableness. . .
                                                                             2 Id., at 608.

                                                                             3                   Here, there is no doubt that the Stipulation checks off each of the boxes of the

                                                                             4 applicable standard, with the ultimate test being the best interest of the estate being clearly met.

                                                                             5 The Estate succeeds in freeing the Debtor’s assets from a lien securing a large claim, preserves its

                                                                             6 claims against SMRH as well as its defenses to the SMRH POC, all without the need for engaging

                                                                             7 in expensive and time-consuming litigation. Removal of SMRH’s liens is an important step in

                                                                             8 paving the way for a sale of the Debtor’s assets and/or confirmation of a plan of reorganization.

                                                                             9

                                                                            10                                              CONCLUSION
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                            11           Based on the above reasons, the Committee respectfully requests that the Court enter an
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                            12 Order:

                                                                            13           1.      Granting the Motion; and
                                                                            14           2.      Approving the Stipulation.
SulmeyerKupetz,




                                                                            15 DATED: October 14, 2020                      SulmeyerKupetz
                                                                                                                            A Professional Corporation
                                                                            16

                                                                            17
                                                                                                                            By: /s/ Mark S. Horoupian ____________________
                                                                            18                                                  Attorneys for Official Committee of Unsecured
                                                                                                                                Creditors
                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28


                                                                                 MSH 2698499v1                                      6
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                         Main Document    Page 7 of 57




                               EXHIBIT 1
Case 8:19-bk-14714-MW           Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                      Desc
                                 Main Document    Page 8 of 57




      1 Mark S. Horoupian (CA Bar No. 175373)
         mhoroupian@sulmeyerlaw.com
      2 Claire K. Wu (CA Bar No. 295966)
         ckwu@sulmeyerlaw.com
      3 SulmeyerKupetz
        A Professional Corporation
      4 333 South Grand Avenue, Suite 3400
        Los Angeles, California 90071
      5 Telephone: 213.626.2311
        Facsimile: 213.629 .4520

        Attorneys for Official Committee of Unsecured
      7 Creditors

      8                             UNITED STATES BANKRUPTCY COURT

      9                              CENTRAL DISTRICT OF CALIFORNIA

     10                                       SANTA ANA DIVISION

     11 In re                                               Case No. 8:19-bk-14714-CB

     12    � MEADE INSTRUMENTS CORP., a                     Jointly administered with
             Delaware corporation,                          Case No. 8:19-bk-14711-CB
     13                                                     Chapter 11

     14    □ SUNNY    OPTICS, INC., a Delaware
             corporation,
                                                            STIPULATION TO RELEASE LIENS
                                                            AGAINST ASSETS OF THE DEBTOR
     15

     16    D All Debtors.
     17

     18

     19
                  This Stipulation is entered to by and between Meade Instruments Corporation, the Debtor
     20
          and Debtor in Possession in the above-captioned bank.rnptcy case (the "Debtor"), the Official
     21
          Committee of Unsecured Creditors (the "Committee"), and Shepard Mullin Richter & Hampton,
     22
          LLP ("SMRH"), with respect to the following facts:
     23
                                                         I.
     24                                            RECITALS
                  A.      SMRH was counse� of record for the Debtor, jointly-administered debtor Sunny
     25
                            ,
     26 Optics, Inc. ("Sunny ,), and Sunny's corporate parent, Ningbo Sunny Electronic Co, Ltd ("Ningbo
     27 Sunny"), in a lawsuit styled "Optronic Technologies, Inc. v. Ningbo Sunny Electronic Co, Ltd, et

     28 al (the "Orion Litigation").


          MSH 2703890vl
Case 8:19-bk-14714-MW            Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                        Desc
                                  Main Document    Page 9 of 57




                   B.     On August I, 2019, the Debtor executed a security agreement (the "Security

      2 Agreemene') by which it purported to give SMIUI a security interest in all of the Debtor's assets.

      3
          A true and correct copy of the Security Agreement is attached hereto as Exhibit 1.
      4
                   C.     On October 2, 2019, SMRH filed a UCC-1 with the Secretary of State of Delaware
      5
          purporting to perfect its lien against the Debtor's personal property (the "Personal Property Lien").
      6
          A true and correct copy of the Personal Property Lien is attached hereto as Exhibit 2.
      7

      8            D.     On October 3, 2019, SMRH filed a Notice of Assignment of Security Interest with

      9 the United States Patent & Trademark Office ("USPTO") purporting to perfect its lien against the

     10 Debtor's intellectual property (the "IP Lien"). A true and correct copy of the IP Lien is attached
     11
          hereto as Exhibit 3.
     12
                   E.     On December 4, 2019 (the "Petition Date"), the Debtor filed a voluntary petition
     13
          under Chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned bankruptcy
     14

     15 case (the "Bankruptcy Case").

     16            F.     On or about April 16, 2020, SMRH filed a proof of claim (Claim No. 30-1), in the

     17 Debtor's bankruptcy case, in which SMRH asserted a secured claim in the amount of

     18
          $2,686,409.64 (the "SMRH POC"). A true and correct copy of the SMRH POC is attached hereto
     19
          as Exhibit 4.
     20
                   G.     The Debtor and the Committee each asse1ted that the Personal Property Lien and
     21
          the IP Lien are avoidable and/or unenforceable under various theories of law and equity. SMRH
     22

     23 contends that the Perso�al Property Lien and IP Lien are valid, enforceable, and not subject to

     24 avoidance.

     25           H.      The Pat·ties have met and conferred, and in order to avoid the expense associated
     26 with litigation, hereby agree and stipulate as follows:
     27

     28


          MSH 2703890vl                                    2
Case 8:19-bk-14714-MW             Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                        Desc
                                  Main Document    Page 10 of 57




                                                         II.
                                                    STIPULATION
      2
      3                      1.   Recitals. The Parties hereto incorporate the Recitals as contained in
      4
          paragraphs A through H hereinabove as if set forth in full hereat.
      5
                             2.   Release of Liens: By this Stipulation, Slv1RH hereby releases alJ security
      6
          interests in the Debtor's assets with prejudice. Without limitation, SMRH agrees that the Personal
      7
      8 Property Lien and the IP Lien are hereby terminated and released without need of any further
      9 action. To the extent requested by the Committee or the Debtor, SMRH shall execute such
     10 documents that may be required to give notice of the termination of the Personal Property Lien
     11 and IP Lien (hereinafter "Termination Documents").
     12
                        3.      Sale Free and Clear ofLiens: Whether or not Termination Documents are
     13
        filed or recorded, in the event that the Debtor or Committee move to sell the Debtor's assets free
     14
        and clear of the Personal Property Lien or Intellectual Property Lien, SMRH hereby consents to
     15
     16 such a sale, without adequate protection and without any claim of lien attaching to the proceeds of
     17 such sale.
     18                      4.   Treatment as Unsecured Claim in Plan ofReorganization or Chapter 7:
     19 Whether-or not Termination Documents are filed or recorded, in any plan of reorganization
     20
        proposed in the Bankruptcy Case, or in the event of the conversion of the Bankruptcy Case to
     21
          Chapter 7, any claim allowed in favor of SMRH wi11 be treated as a general unsecured, non-
     22
          priority, claim.
     23
     24                      5.   Reservation of Rights: Other than the release of any security interests in the

     25 Debtor's assets, this Stipulation shall not constitute or effect a release ofthe SMRH POC, any
     26 claims that SMRH may ass�rt against the Debtor's bankruptcy estate (the "Estate"}, or any
     27
        defenses that SMRH may assert against claims that may be brought on behalfofthe Estate agai�st
     28


          MSH 2703890vl                                     3
Case 8:19-bk-14714-MW            Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                          Desc
                                 Main Document    Page 11 of 57




      1 SMRH. Likewise, this Stipulation shall not constitute or effect a release of any claims that the

      2 Estate may have against SMRH. All parties hereto expressly reserve all such rights to the fullest

      3
          extent possible.
      4
                          6.      Preservation of Stipulation. If any one or more terms or provisions of this
      5
          Stipulation is held to be unenforceable, provided the spirit and intent of this Stipulation can be
      6
          maintained, the remaining terms and provisions shall remain in full force and effect and shall be
      7

      s   construed as if the unenforceable provisions had never been contained in this Stipulation.

      9                   7.     No Admission. This Stipulation constitutes a settlement and compromise of
     1 O actual and potential disputes between the Patties and is made solely to avoid expensive and time-

     11
          consuming litigation. Neither the offer nor the acceptance of the tenns and conditions of this
     12
          Stipulation nor any other aspect of the settlement of the actual and potential disputes represents an
     13
          admission of any wrongdoing by SMRH.
     14

     15                   8.     Authority to Bind. Each person signing this Stipulation warrants tha� he or

     16 she is authorized to sign this Stipulation.

     17                   9.     Binding Effect. This Stipulation is binding upon and shall inure to the
     18
          benefit of the Parties hereto, their respective heirs, executors, administrators, successors,
     19
          representatives and assigns. In the case of the Debtor, this Stipulation shall also be binding upon
     20
          any trustee appointed in the Bankruptcy Case.
     21
                          10.    Bearing of Costs. Other than as set forth herein, each Party hereto agrees to
     22

     23 bear his/its own costs, expenses and attorneys' fees in connection with the matters addressed by

     24 this Stipulation.

     25                   11.    Attorney's Fees and Costs. Should any action or other proceeding be
     26
          brought for enforcement of or to seek a declaration as to any term of this Stipulation, the
     27
          prevailing Party shall be entitled to recover reasonable attorney's fees and costs incurred in such
     28


          MSH 2703890vl                                     4
Case 8:19-bk-14714-MW             Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                             Desc
                                  Main Document    Page 12 of 57




          action or proceeding. Should any action or proceeding be brought which is bart'ed by the terms of
      2 this Stipulation, the prevailing Party shall be entitled to recover reasonable attorney's fees and
      3
          costs incurred in such action or proceeding.
      4
                           12.    Governing Law and Forum Selection. The laws of title 11, United States
      5
          Code, and of the State of California will govern the interpretation of this Stipulation. The United
      6
      7 States Bankruptcy Court shall have exclusive jurisdiction over the enforcement or interpretation of
      g any and aJI provisions of this Stipulation.
      9                    13.    Integration. The Parties agree that this Stipulation sets forth the entire
     lO agreement between the Parties relating to the subject matter of this Stipulation, and supersedes any
     11
          and all prior or contemporaneous agreements or understandings between them relating to the
     12
          subject matter of this Stipulation.
     13
                           14.    Amendments or Modifications. The Parties may not waive, modify or
     14
     15 amend any provision of this Stipulation except by a written agreement which all of the Parties
     16 have signed; and if necessary have been approved by the United States Bankruptcy CoUJt.· A
     17 waiver, modification or amendment of any provision of this Stipulation will not constitute a
     18 waiver, modification or amendment of any other provision.
     19
                       15.     Counterparts. Although the Parties may execute this Stipulation in more
     20
        than one counterpart, each such originally signed counterpart constitutes an original, and all of
     21
        them constitute one and the same Stipulation.
     22
     23                    16.    Court Apprnval. This Stipulation is subject to, and will only be binding

     24 upon approval of the United States Bankruptcy Court before which the Bankruptcy Case is
     25 pending. The Debtor and the Committee shall take any and all steps necessary and appropriate to
     26
          obtain such approval.
     27
     28


          MSH 2703890v I                                     5
     Case 8:19-bk-14714-MW               Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39             Desc
                                         Main Document    Page 13 of 57




                         DATED: July_, 2020            Meade Instruments Corporation

                     2
                     3
                                                       By:
                     4                                       Victor Aniceto, Its President

                     5
                     6 DATED: Julyl_3, 2020            Official Committee of Unsecured Creditors of Meade
                                                       Instruments Coproration
                     7

                     8
                     9                                 By:�

                    10
                                                             .1-eterMoreo,Jt
=o
ec           0      11
g_�� �                                                 Sheppard Mui] in Richter & Hampton, LP
5wo"t.
u ....
  -o,   0)
       0N           12 DATED: July_, 2020
i��:
o ·Z ..-
•-W
       o::   C',1   13
ti:, 0
,! Zu,.�
e w :i u.;          14
a.�<                                                   By:
<c�;.
  �zoo.-                                                     Charles Barker, Partner
.ti���              15
 �C!)wre
::,� C)CD.
�    z              16
._ <M
 G>  cnN
>- 0
   (1) 0 ...,1
e�
G)
°;M
       ..J �
                    17
                    18
                    19

                    20
                    21
                    22
                    23
                    24
                    25

                    26
                    27
                    28


                         MSH 2703890vl                        6
                  Case 8:19-bk-14714-MW     Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39          Desc
                                            Main Document    Page 14 of 57




                           DATED: July 22, 2020           Meade Instruments Corporation

                       2
                       3
                                                          By:�--
                       4                                        Victor niceto,lts President

                       5
                       6 DATED: July_, 2020               Official Committee of Unsecured Creditors of Meade
                                                          Instruments Coproration
                       7
                       8
                       9                                  By:
                                                                Peter Moree, Its President
                      10
:;:; 0
 �o               o   11
 g_� .... �
                      12 DATED: July_, 2020
 � w ,..._ "'It                                           Sheppard Mullin Richter & Hampton, LP
 ol-gc,;
U-a,N
ai:::) <( «:!
 c<n-M
 o ·ZT""
•-W�N                 13
 :::
� z:::, u.
        0�
e��u.                 14
Q. <(<C .                                                 By:
<Co<.: T""
   -Zen.-
N�WC"'>               15                                        Charles Barker, Partner
Q)    ...I�
C.C!) W CD
�::, 1-z  (I")
       C!)�
       :C
                      16
�      ::, <C T""
Cl)Q(/)N
t'cn o _.
                      17
= M I-
            ..J
EM    W
 M


                      18

                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28


                           MSH 2703890vl                        6
        Case 8:19-bk-14714-MW             Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                Desc
                                          Main Document    Page 15 of 57




                       DATED: July_. 2020              Meade lnstrumcnl.S Corporauon
                 :-!

                 J
                                                       By:
                 4                                           Victor Amccto. IL" Pn.-s1dcnt
                 5

                  6 DA TED: July _. 2020               Official Committ�� of Uns"'--cured Cn..�itors of Meade
                                                       Instruments Copromtion
                  7

                  8
                  9                                    By:
                                                             Peter Morco. ll'i President
                 10
C
0
�8 0             11                   §
��  .... �                         le�
e,w ,-.. "'                    ·D:4Uly_.2020           Sheppard Mullin Richtl!r & Hampton. LP
0 .... �
         O>      12
(.)_
Q ::,�
       �
�: w�  N
CC/)       M


   ::,
                 13
    0
.! Zu. �
e �:Ju.
n.<< .
<o�-
        Ul.-     14
!j

  "
Cl>   i
a,c_,WCO
        UJM
        ...J N   15
:::,x '-' �
����             16
Cl   U>N

�C/)g...J
   Q
     UJ
EM               17
-; �       ._
                 18

                 19

                 w
                 21

                 22

                 23
                 24

                 25

                 26

                 21
                 28


                       MSII .!7UJIN(h I
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 16 of 57




                               EXHIBIT 1
Case 8:19-bk-14714-MW               Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                   Desc
                                    Main Document    Page 17 of 57




                                           SECURITY AGREEMENT

           THIS SECURITY AGREEMENT (this "Agreement') is made as of August 1, 2019, by
   and between Meade Instruments Corp. (the "Debtor'}, in favor of Sheppard, Mullin, Richter &
   Hampton LLP (the "Secured Party"). The Debtor and the Secured Party may hereinafter be
   referred to individually as a "party" or collectively as the "parties".

                                                   RECITALS

           A.      Firm has provided, and will continue to provide, substantial legal services and
   costs for the benefit of Debtor. Debtor and the Firm have reached an agreement for the
   repayment of all legal fees and costs (the "Obligations").

          B.       The parties have agreed to secure the Debtor's duty to repay the Obligations with
   a security interest in certain assets of the Debtor, as set forth herein.

                                                 AGREEMENT

         For good and valuable consideration, the receipt and adequacy of which are hereby
   acknowledged, the parties agree as follows:

             1.        Grant of Security Interest.

                    (a)     To secure the Debtor's full and timely payment of the Obligations, the
   Debtor hereby grants to the Secured Party a continuing lien on and security interest in (the
   "Security Interest'} all of the Debtor's right, title and interest in and to the following personal
   property and assets (both tangible and intangible), whether now owned or hereafter acquired
   and wherever located: (a) all personal and fixture property of every kind and nature including
   without limitation all goods (including inventory, equipment and any accessions thereto),
   Instruments (including promissory notes), documents, accounts, chattel paper, deposit
   accounts, letter of credit rights, commercial tort claims, securities and all investment property,
   supporting obligations, any other contract rights or rights to payment of money, insurance claims
   and proceeds, and all general Intangibles, Including all payment intangibles; and {b) all
   proceeds thereof (collectively, the "Collaterar). The Collateral includes, but is not limited to,
   those patents, patent applications, and related rights more specifically described in the attached
   Schedule A. The Debtor hereby authorizes the Secured Party to file a form UCC-1 financing
   statement, In the manner prescribed by the UCC and other applicable laws, listing or describing
   the Collateral. The Debtor shall execute any and all additional instruments required to permit
   such filing by the Secured Party.

                       (b}     The following terms shall have the following meanings for purposes of this
   Agreement:

                   "Account" means any "account", as such term is defined in the UCC now owned
   or hereafter acquired by the Debtor or in which the Debtor now holds or hereafter acquires any
   interest and, in any event, shall include, without limitation, all accounts receivable, book debts,
   rights to payment and other forms of obligations now owned or hereafter received or acquired
   by or belonging or owing to the Debtor whether or not arising out of goods or software sold or
   services rendered by the Debtor or from any other transaction, whether or not the same involves
   the sale of goods or services by the Debtor and all of the Debtor's rights in, to and under all
   purchase orders or receipts now owned or hereafter acquired by it for goods or services, and all
   of the Debtor's rights to any goods represented by any of the foregoing, and all monies due or to

   SMRH:4853-2751-3759.-l-;l                           -1-



                                                                                         EXHIBIT 1 0007
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 18 of 57




                                                               EXHIBIT 1 0008
Case 8:19-bk-14714-MW           Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                         Desc
                                Main Document    Page 19 of 57




          2.      Covenants. The Debtor covenants and agrees with the Secured Party that, from
   and after the date of this Agreement until the Obligations are paid in full:

                   (a)     Rights in the Collateral. The Debtor has rights in or the power to
   transfer the Collateral in the ordinary course of business, and the Debtor will defend the
   Collateral against the claims and demands of all Persons at any time claiming the same or any
   interest therein.

                   (b)     Further Documentation. At any time and from time to time, upon the
   written request of the Secured Party, and at the sole expense of the Debtor, the Debtor will
   promptly and duly authenticate and deliver such further instruments and documents and take
   such further action as the Secured Party may reasonably request for the purpose of obtaining or
   preserving the full benefits of this Agreement and of the rights and powers herein granted
   including, without limitation, filing any financing or continuation statements under the UCC in
   effect with respect to the Security Interest. The Debtor also hereby authorizes the Secured
   Party to file any such financing, amendment or continuation statement without the authentication
   of the Debtor to the extent permitted by applicable law.

               (c)     Maintenance of Records. The Debtor will keep and maintain at its own
   expense complete and satisfactory records of the Collateral.

                  (d)     Inspection Rights. The Secured Party shall have full access during
   normal business hours, and upon reasonable prior notice, to all the books, correspondence and
                                                           subject any and an
   other records of the Debtor relating to the Collateral.-,     to            limitations arising
   from California privacy Jaws or other applicable Jaws and regulations, The Secured Party or its
   representatives may examine such records and make photocopies or otherwise take extracts
   from such records.

                   (e)    Compliance with Laws, Maintenance of Licenses. The Debtor (i) will
   comply with all laws, rules, regulations and orders of any governmental authority applicable to
   any material portion of the Collateral or to the operation of the Debtor's business, the failure of
   which to comply with will have a material adverse effect on the Debtor, (ii) will maintain all
   governmental licenses, authorizations, registrations, permits, consents and approvals required
   under all applicable laws and required in order to carry on its business as now conducted.

                   {f)     Payment of Obligations. The Debtor will pay promptly when due all
   taxes, assessments and governmental charges or levies imposed upon the Collateral or with
   respect to any of its income or profits derived from the Collateral, as well as all claims of any
   kind {including, without limitation, claims for labor, materials and supplies) against or with
   respect to the Collateral, except that no such charge need be paid if (i) the validity of such
   charge is being contested in good faith by appropriate proceedings, (ii) such proceedings do not
   involve any material danger of the sale, forfeiture or loss of any of the Collateral or any Interest
   in the Collateral and {ill) such charge is adequately reserved against on the Debtor's books in
   accordance with generally accepted accounting principles.

                   (g)      Limitation on Liens on Collateral. The Debtor will not create, incur or
   permit to exist, will defend the Collateral against, and will take such other action as is
   reasonably necessary to remove, any Lien or claim on or to the Collateral, other than Permitted
   Liens, and will defend the right, title and interest of the Secured Party In and to any of the
   Collateral against the claims and demands of all other Persons. As used herein, "Permitted
   Liens" means (i) Liens granted under this Agreement and (ii) Liens existing on the date of this
   Agreement.

   SMRH:4853•275 I •37SU;l_                         -3-


                                                                                                                ·�·

                                                                                       EXHIBIT 1 0009
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 20 of 57




                                                               EXHIBIT 1 0010
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 21 of 57




                                                               EXHIBIT 1 0011
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 22 of 57




                                                               EXHIBIT 1 0012
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 23 of 57




                                                               EXHIBIT 1 0013
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 24 of 57




                                                               EXHIBIT 1 0014
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 25 of 57




                                                               EXHIBIT 1 0015
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 26 of 57




                               EXHIBIT 2
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 27 of 57




                                                               EXHIBIT 2 0016
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 28 of 57




                               EXHIBIT 3
  Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                          Main Document    Page 29 of 57




OCTOBER 3, 2019
                                      PTAS

SHEPPARD, MULLIN, RICHTER & HAMPTON
LLP
333 S. HOPE ST., 43RD FLOOR
                                                     505704725
ATTN: J. CRAVITZ
LOS ANGELES, CA 90071



                    UNITED STATES PATENT AND TRADEMARK OFFICE
                  NOTICE OF RECORDATION OF ASSIGNMENT DOCUMENT

THE ENCLOSED DOCUMENT HAS BEEN RECORDED BY THE ASSIGNMENT RECORDATION BRANCH
OF THE U.S. PATENT AND TRADEMARK OFFICE. A COMPLETE COPY IS AVAILABLE AT THE
ASSIGNMENT SEARCH ROOM ON THE REEL AND FRAME NUMBER REFERENCED BELOW.

PLEASE REVIEW ALL INFORMATION CONTAINED ON THIS NOTICE. THE INFORMATION
CONTAINED ON THIS RECORDATION NOTICE REFLECTS THE DATA PRESENT IN THE PATENT
AND TRADEMARK ASSIGNMENT SYSTEM. IF YOU SHOULD FIND ANY ERRORS OR HAVE
QUESTIONS CONCERNING THIS NOTICE, YOU MAY CONTACT THE ASSIGNMENT RECORDATION
BRANCH AT 571-272-3350. PLEASE SEND REQUEST FOR CORRECTION TO: U.S. PATENT
AND TRADEMARK OFFICE, MAIL STOP: ASSIGNMENT RECORDATION BRANCH, P.O. BOX
1450, ALEXANDRIA, VA 22313.


RECORDATION DATE: 10/02/2019                 REEL/FRAME: 050609/0190
                                             NUMBER OF PAGES: 11

BRIEF: SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

DOCKET NUMBER:     000E-191681

ASSIGNOR:
  MEADE INSTRUMENTS CORP.                    DOC DATE: 08/01/2019

ASSIGNEE:
  SHEPPARD, MULLIN, RICHTER & HAMPTON
    LLP
  333 S. HOPE ST., 43RD FLOOR
  ATTN: RICHARD BRUNETTE
  LOS ANGELES, CALIFORNIA 90071

APPLICATION NUMBER: 09321482            FILING DATE: 05/27/1999
PATENT NUMBER: 6181726                  ISSUE DATE: 01/30/2001
TITLE: HIGH PERFORMANCE TELESCOPIC ETALON FILTERS

APPLICATION NUMBER: 09357583            FILING DATE: 07/20/1999
PATENT NUMBER: 6215802                  ISSUE DATE: 04/10/2001
TITLE: THERMALLY STABLE AIR-GAP ETALON FOR DENSE WAVELENGTH- DIVISION
        MULTIPLEXING APPLICATIONS


                                                                 EXHIBIT 3 0017
       Case PAGE
050609/0190 8:19-bk-14714-MW
                  2            Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                               Main Document    Page 30 of 57


     APPLICATION NUMBER: 09428866            FILING DATE: 10/26/1999
     PATENT NUMBER: 6392799                  ISSUE DATE: 05/21/2002
     TITLE: FULLY AUTOMATED TELESCOPE SYSTEM WITH DISTRIBUTED INTELLIGENCE

     APPLICATION NUMBER: 10357912            FILING DATE: 02/04/2003
     PATENT NUMBER: 7092156                  ISSUE DATE: 08/15/2006
     TITLE: AUTOMATED TELESCOPE ALIGNMENT AND ORIENTATION METHOD

     APPLICATION NUMBER: 10358754            FILING DATE: 02/05/2003
     PATENT NUMBER: 7079317                  ISSUE DATE: 07/18/2006
     TITLE: AUTOMATED TELESCOPE WITH DISTRIBUTED ORIENTATION AND OPERATION
             PROCESSING

     APPLICATION NUMBER: 10795167            FILING DATE: 03/05/2004
     PATENT NUMBER: 7054518                  ISSUE DATE: 05/30/2006
     TITLE: ETALON ASSEMBLY TUNED BY APPLYING COUNTERBALANCED COMPRESSION
             FORCES

     APPLICATION NUMBER: 10864134            FILING DATE: 06/09/2004
     PATENT NUMBER: 7209229                  ISSUE DATE: 04/24/2007
     TITLE: WAVELENGTH SELECTABLE SPECTROHELIOGRAPH

     APPLICATION NUMBER: 11110484               FILING DATE: 04/20/2005
     PATENT NUMBER: 7482564                     ISSUE DATE: 01/27/2009
     TITLE: HIGH DEFINITION TELESCOPE

     APPLICATION NUMBER: 11110626               FILING DATE: 04/20/2005
     PATENT NUMBER: 7339731                     ISSUE DATE: 03/04/2008
     TITLE: SELF-ALIGNING TELESCOPE

     APPLICATION NUMBER: 11123944            FILING DATE: 05/05/2005
     PATENT NUMBER: 7190515                  ISSUE DATE: 03/13/2007
     TITLE: SOLAR TELESCOPE WITH INTEGRATED ALIGNMENT MECHANISM

     APPLICATION NUMBER: 11123945               FILING DATE: 05/05/2005
     PATENT NUMBER: 7149377                     ISSUE DATE: 12/12/2006
     TITLE: SOLAR TUNABLE FILTER ASSEMBLY

     APPLICATION NUMBER: 11123946            FILING DATE: 05/05/2005
     PATENT NUMBER: 7248405                  ISSUE DATE: 07/24/2007
     TITLE: RE-FOCUSING MECHANISM FOR IMAGING SYSTEM

     APPLICATION NUMBER: 29064480               FILING DATE: 01/02/1997
     PATENT NUMBER: D392657                     ISSUE DATE: 03/24/1998
     TITLE: TELESCOPE

     APPLICATION NUMBER: 29095560               FILING DATE: 10/26/1998
     PATENT NUMBER: D412920                     ISSUE DATE: 08/17/1999
     TITLE: TELESCOPE MOUNT

     APPLICATION NUMBER: 29101103               FILING DATE: 02/25/1999
     PATENT NUMBER: D422610                     ISSUE DATE: 04/11/2000
     TITLE: AUTOMATED TELESCOPE

     APPLICATION NUMBER: 29101104               FILING DATE: 02/25/1999
     PATENT NUMBER: D417881                     ISSUE DATE: 12/21/1999
     TITLE: AUTOMATED TELESCOPE


                                                                      EXHIBIT 3 0018
       Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
050609/0190 PAGE 3             Main Document    Page 31 of 57


     APPLICATION NUMBER: 29221401            FILING DATE: 01/14/2005
     PATENT NUMBER: D534194                  ISSUE DATE: 12/26/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 29221446            FILING DATE: 01/14/2005
     PATENT NUMBER: D518079                  ISSUE DATE: 03/28/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 29221495            FILING DATE: 01/14/2005
     PATENT NUMBER: D515603                  ISSUE DATE: 02/21/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 61537026            FILING DATE: 09/20/2011
     PATENT NUMBER:                          ISSUE DATE:
     TITLE: APPARATUS AND METHODS FOR ELIMINATING IMAGE SHIFT IN TELESCOPES

     APPLICATION NUMBER: 61539848            FILING DATE: 09/27/2011
     PATENT NUMBER:                          ISSUE DATE:
     TITLE: SYSTEMS AND METHODS FOR CLOSED-LOOP TELESCOPE POINTING AND
             TRACKING



     ASSIGNMENT RECORDATION BRANCH
     PUBLIC RECORDS DIVISION




                                                                      EXHIBIT 3 0019
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 32 of 57




                                                                EXHIBIT 3 0020
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 33 of 57




                               EXHIBIT 4
            Case 8:19-bk-14714-MW                            Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                                               Desc
  )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH            Main Documentof 3 Page 34 of 57

  'HEWRU            0HDGH ,QVWUXPHQWV &RUS D 'HODZDUH &RUSRUDWLRQ
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

  'HEWRU             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   6SRXVHLIILOLQJ

  8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBB
                                           &HQWUDO 'LVWULFW          BBBBBBBBBB
                                                            RI &DOLIRUQLD
                                                        'LVWULFWRI

               EN&%
  &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




 2IILFLDO)RUP
 3URRIRI&ODLP                                                                                                                                                    

 5HDGWKHLQVWUXFWLRQVEHIRUHILOOLQJRXWWKLVIRUP7KLVIRUPLVIRUPDNLQJDFODLPIRUSD\PHQWLQDEDQNUXSWF\FDVH'RQRWXVHWKLVIRUPWR
 PDNHDUHTXHVWIRUSD\PHQWRIDQDGPLQLVWUDWLYHH[SHQVH0DNHVXFKDUHTXHVWDFFRUGLQJWR86&
 )LOHUVPXVW OHDYHRXWRUUHGDFWLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\RQWKLVIRUPRURQDQ\DWWDFKHGGRFXPHQWV$WWDFKUHGDFWHGFRSLHVRIDQ\
 GRFXPHQWVWKDWVXSSRUWWKHFODLPVXFKDVSURPLVVRU\QRWHVSXUFKDVHRUGHUVLQYRLFHVLWHPL]HGVWDWHPHQWVRIUXQQLQJDFFRXQWVFRQWUDFWVMXGJPHQWV
 PRUWJDJHVDQGVHFXULW\DJUHHPHQWV'RQRWVHQGRULJLQDOGRFXPHQWVWKH\PD\EHGHVWUR\HGDIWHUVFDQQLQJ,IWKHGRFXPHQWVDUHQRWDYDLODEOH
 H[SODLQLQDQDWWDFKPHQW
 $SHUVRQZKRILOHVDIUDXGXOHQWFODLPFRXOGEHILQHGXSWRLPSULVRQHGIRUXSWR\HDUVRUERWK86&DQG

 )LOOLQDOOWKHLQIRUPDWLRQDERXWWKHFODLPDVRIWKHGDWHWKHFDVHZDVILOHG7KDWGDWHLVRQWKHQRWLFHRIEDQNUXSWF\ )RUP WKDW\RXUHFHLYHG



 3DUW ,GHQWLI\WKH&ODLP

 :KRLVWKHFXUUHQW
   FUHGLWRU"
                                     6KHSSDUG   0XOOLQ 5LFKWHU +DPSWRQ //3
                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     1DPHRIWKHFXUUHQWFUHGLWRU WKHSHUVRQRUHQWLW\WREHSDLGIRUWKLVFODLP 

                                     2WKHUQDPHVWKHFUHGLWRUXVHGZLWKWKHGHEWRU     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

 +DVWKLVFODLPEHHQ
   DFTXLUHGIURP
                                     
                                     O 1R
   VRPHRQHHOVH"                      <HV     )URPZKRP"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 :KHUHVKRXOGQRWLFHV               :KHUHVKRXOGQRWLFHVWRWKHFUHGLWRUEHVHQW"                             :KHUHVKRXOGSD\PHQWVWRWKHFUHGLWRUEHVHQW" LI
   DQGSD\PHQWVWRWKH                                                                                           GLIIHUHQW
   FUHGLWRUEHVHQW"
                                      2UL .DW]
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   )HGHUDO5XOHRI                    1DPH                                                                       1DPH
   %DQNUXSWF\3URFHGXUH
    )5%3  J                      )RXU (PEDUFDGHUR &HQWHU WK )ORRU
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      1XPEHU     6WUHHW                                                        1XPEHU     6WUHHW
                                      6DQ )UDQFLVFR              &$           
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      &LW\                      6WDWH            =,3&RGH                     &LW\                      6WDWH            =,3 &RGH

                                      &RQWDFWSKRQH 
                                                      BBBBBBBBBBBBBBBBBBBBBBBB                                  &RQWDFWSKRQH BBBBBBBBBBBBBBBBBBBBBBBB

                                      &RQWDFWHPDLO   RNDW]#VKHSSDUGPXOOLQFRP
                                                        BBBBBBBBBBBBBBBBBBBBBBBB                                &RQWDFWHPDLO   BBBBBBBBBBBBBBBBBBBBBBBB



                                      8QLIRUPFODLPLGHQWLILHUIRUHOHFWURQLFSD\PHQWVLQFKDSWHU LI\RXXVHRQH 

                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 'RHVWKLVFODLPDPHQG             
                                     O 1R
   RQHDOUHDG\ILOHG"
                                      <HV     &ODLPQXPEHURQFRXUWFODLPVUHJLVWU\ LINQRZQ BBBBBBBB                              )LOHGRQ   BBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                    00 ''    <<<<



 'R\RXNQRZLIDQ\RQH             
                                     O 1R
   HOVHKDVILOHGDSURRI             <HV     :KRPDGHWKHHDUOLHUILOLQJ"      BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   RIFODLPIRUWKLVFODLP"




 2IILFLDO)RUP                                                             3URRIRI&ODLP                                            EXHIBIT 4 0021
                                                                                                                                                   SDJH 
          Case 8:19-bk-14714-MW                     Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                                         Desc
                                                    Main Document    Page 35 of 57

 3DUW *LYH,QIRUPDWLRQ$ERXWWKH&ODLPDVRIWKH'DWHWKH&DVH:DV)LOHG

 'R\RXKDYHDQ\QXPEHU         1R
   \RXXVHWRLGHQWLI\WKH                                                                                                               %     6
                                 O <HV/DVWGLJLWVRIWKHGHEWRU¶VDFFRXQWRUDQ\QXPEHU\RXXVHWRLGHQWLI\WKHGHEWRUBBBBBBBBBBBBBBBB
   GHEWRU"



 +RZPXFKLVWKHFODLP"                            'RHVWKLVDPRXQWLQFOXGHLQWHUHVWRURWKHUFKDUJHV"
                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                             
                                                                             O   1R
                                                                                <HV$WWDFKVWDWHPHQWLWHPL]LQJLQWHUHVWIHHVH[SHQVHVRURWKHU
                                                                                       FKDUJHV UHTXLUHGE\%DQNUXSWF\5XOH F  $ 


 :KDWLVWKHEDVLVRIWKH      ([DPSOHV*RRGVVROGPRQH\ORDQHGOHDVHVHUYLFHVSHUIRUPHGSHUVRQDOLQMXU\RUZURQJIXOGHDWKRUFUHGLWFDUG
   FODLP"
                                 $WWDFKUHGDFWHGFRSLHVRIDQ\GRFXPHQWVVXSSRUWLQJWKHFODLPUHTXLUHGE\%DQNUXSWF\5XOH F 
                                 /LPLWGLVFORVLQJLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\VXFKDVKHDOWKFDUHLQIRUPDWLRQ

                                  /HJDO IHHV DQG FRVWV
                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



 ,VDOORUSDUWRIWKHFODLP    1R
   VHFXUHG"                      
                                 O <HV   7KH FODLPLVVHFXUHGE\DOLHQRQSURSHUW\
                                           1DWXUHRISURSHUW\
                                              5HDOHVWDWH,IWKHFODLPLVVHFXUHGE\WKHGHEWRU¶VSULQFLSDOUHVLGHQFHILOHD0RUWJDJH3URRIRI&ODLP
                                                            $WWDFKPHQW 2IILFLDO)RUP$ ZLWKWKLV3URRIRI&ODLP
                                              0RWRUYHKLFOH
                                                                          3OHDVHVHHDWWDFKHG6HFXULW\$JUHHPHQW
                                           
                                           O   2WKHU'HVFULEH           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                          8&&)LQDQFLQJ6WDWHPHQWDQG5HFRUGDWLRQZLWKWKH863DWHQW$QG
                                                                          7UDGHPDUN2IILFH
                                           %DVLVIRUSHUIHFWLRQ         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           $WWDFKUHGDFWHGFRSLHVRIGRFXPHQWVLIDQ\WKDWVKRZHYLGHQFHRISHUIHFWLRQRIDVHFXULW\LQWHUHVW IRU
                                           H[DPSOHDPRUWJDJHOLHQFHUWLILFDWHRIWLWOHILQDQFLQJVWDWHPHQWRURWKHUGRFXPHQWWKDWVKRZVWKHOLHQKDV
                                           EHHQILOHGRUUHFRUGHG


                                                                                               8QNQRZQ
                                           9DOXHRISURSHUW\                           BBBBBBBBBBBBBBBBBB
                                           $PRXQWRIWKHFODLPWKDWLVVHFXUHG             
                                                                                         BBBBBBBBBBBBBBBBBB

                                                                                                  7KHVXPRIWKHVHFXUHGDQGXQVHFXUHG
                                           $PRXQWRIWKHFODLPWKDWLVXQVHFXUHGBBBBBBBBBBBBBBBBBB
                                                                                                      DPRXQWVVKRXOGPDWFKWKHDPRXQWLQOLQH



                                           $PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ           BBBBBBBBBBBBBBBBBBBB



                                           $QQXDO,QWHUHVW5DWH ZKHQFDVHZDV ILOHG BBBBBBB
                                              )L[HG
                                              9DULDEOH



 ,VWKLVFODLPEDVHGRQD     
                                 O 1R
    OHDVH"
                                  <HV$PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ                BBBBBBBBBBBBBBBBBBBB


 ,VWKLVFODLPVXEMHFWWRD   
                                 O 1R
    ULJKWRIVHWRII"
                                  <HV,GHQWLI\WKHSURSHUW\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                                            EXHIBIT 4 0022
 2IILFLDO)RUP                                                   3URRIRI&ODLP                                                          SDJH 
          Case 8:19-bk-14714-MW                           Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                                                 Desc
                                                          Main Document    Page 36 of 57

 ,VDOORUSDUWRIWKHFODLP    
                                   O 1R
    HQWLWOHGWRSULRULW\XQGHU
    86& D "             <HV &KHFNDOOWKDWDSSO\                                                                                    $PRXQWHQWLWOHGWRSULRULW\

   $FODLPPD\EHSDUWO\                     'RPHVWLFVXSSRUWREOLJDWLRQV LQFOXGLQJDOLPRQ\DQGFKLOGVXSSRUW XQGHU
   SULRULW\DQGSDUWO\                        86& D  $ RU D  %                                                                  BBBBBBBBBBBBBBBBBBBB
   QRQSULRULW\)RUH[DPSOH
   LQVRPHFDWHJRULHVWKH                   8SWR RI GHSRVLWVWRZDUG SXUFKDVHOHDVHRUUHQWDORI SURSHUW\RU VHUYLFHVIRU
   ODZOLPLWVWKHDPRXQW                      SHUVRQDOIDPLO\ RUKRXVHKROGXVH86& D                                            BBBBBBBBBBBBBBBBBBBB
   HQWLWOHGWRSULRULW\
                                             :DJHVVDODULHVRUFRPPLVVLRQV XSWR HDUQHG ZLWKLQ GD\VEHIRUHWKH
                                              EDQNUXSWF\SHWLWLRQLVILOHGRUWKHGHEWRU¶VEXVLQHVVHQGVZKLFKHYHU LVHDUOLHU                  BBBBBBBBBBBBBBBBBBBB
                                              86& D  
                                             7D[HVRUSHQDOWLHVRZHG WRJRYHUQPHQWDOXQLWV86& D                                 BBBBBBBBBBBBBBBBBBBB

                                             &RQWULEXWLRQVWR DQHPSOR\HH EHQHILWSODQ86& D                                     BBBBBBBBBBBBBBBBBBBB

                                             2WKHU6SHFLI\VXEVHFWLRQRI86& D BB WKDWDSSOLHV                                    BBBBBBBBBBBBBBBBBBBB

                                            $PRXQWVDUH VXEMHFWWRDGMXVWPHQWRQ DQGHYHU\ \HDUVDIWHU WKDW IRUFDVHVEHJXQRQRU DIWHU WKHGDWHRI DGMXVWPHQW




 3DUW 6LJQ%HORZ

 7KHSHUVRQFRPSOHWLQJ           &KHFNWKHDSSURSULDWHER[
 WKLVSURRIRIFODLPPXVW
 VLJQDQGGDWHLW              
                                  O       ,DPWKHFUHGLWRU
 )5%3 E                    ,DPWKHFUHGLWRU¶VDWWRUQH\RUDXWKRUL]HGDJHQW
 ,I\RXILOHWKLVFODLP          ,DPWKHWUXVWHHRUWKHGHEWRURUWKHLUDXWKRUL]HGDJHQW%DQNUXSWF\5XOH
 HOHFWURQLFDOO\)5%3
  D  DXWKRUL]HVFRXUWV
                                  ,DPDJXDUDQWRUVXUHW\HQGRUVHURURWKHUFRGHEWRU%DQNUXSWF\5XOH
 WRHVWDEOLVKORFDOUXOHV
 VSHFLI\LQJZKDWDVLJQDWXUH
 LV                          ,XQGHUVWDQGWKDWDQDXWKRUL]HGVLJQDWXUHRQWKLV3URRIRI&ODLPVHUYHVDVDQDFNQRZOHGJPHQWWKDWZKHQFDOFXODWLQJWKH
                              DPRXQWRIWKHFODLPWKHFUHGLWRUJDYHWKHGHEWRUFUHGLWIRUDQ\SD\PHQWVUHFHLYHGWRZDUGWKHGHEW
 $SHUVRQZKRILOHVD
 IUDXGXOHQWFODLPFRXOGEH ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLV3URRIRI&ODLPDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQLVWUXH
 ILQHGXSWR       DQGFRUUHFW
 LPSULVRQHGIRUXSWR
 \HDUVRUERWK
                              ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW
 86&DQG
 
                                                    $SULO
                              ([HFXWHGRQ GDWH BBBBBBBBBBBBBBBBB
                                                          00 ''  <<<<




                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                          6LJQDWXUH

                                  3ULQWWKHQDPHRIWKHSHUVRQZKRLVFRPSOHWLQJDQGVLJQLQJWKLVFODLP


                                  1DPH                   2UL .DW]
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         )LUVWQDPH                  0LGGOHQDPH                  /DVWQDPH

                                  7LWOH                  $WWRUQH\
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  &RPSDQ\                6KHSSDUG 0XOOLQ 5LFKWHU +DPSWRQ //3
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         ,GHQWLI\WKHFRUSRUDWHVHUYLFHUDVWKHFRPSDQ\LIWKHDXWKRUL]HGDJHQWLVDVHUYLFHU



                                  $GGUHVV                )RXU (PEDUFDGHUR &HQWHU WK )ORRU
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         1XPEHU       6WUHHW

                                                         6DQ )UDQFLVFR                                   &$           
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         &LW\                                           6WDWH       =,3 &RGH

                                  &RQWDFWSKRQH            
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              (PDLO          RNDW]#VKHSSDUGPXOOLQFRP
                                                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                                                       EXHIBIT 4 0023
 2IILFLDO)RUP                                                          3URRIRI&ODLP                                                                 SDJH 
                                             Case8:19-bk-14714-MW
                                            Case   8:19-bk-14714-CB Doc
                                                                    Claim 30-1Filed
                                                                        279    Part10/15/20
                                                                                     2 Filed 04/16/20  Desc Exhibit
                                                                                              Entered 10/15/20        Page
                                                                                                               14:42:39    1
                                                                                                                         Desc
                                                                    Main Document of 19 Page 37 of 57
                                                                              2XWVWDQGLQJ,QYRLFHV                                                                                     5HSRUW$&76$

                                                         $OO0DWWHU%LOOLQJ$WWRUQH\V0HDGH,QVWUXPHQWV&RUSRUDWLRQ                                                                        5XQE\OUV
                                                                                  $VRI $SULO                                                                         $OO2XWVWDQGLQJ,QYRLFHV

                                                       ,QY                                 'DWH            /DVW
 &OLHQW&RGHDQG1DPH                                 $JH         ,QYRLFH     ,QYRLFH       %LOOHG        3D\PHQW          ,QYRLFH          )HH         &RVW            ,QWHUHVW           ,QYRLFH
   0DWWHU&RGHDQG1DPH                               GD\V        1XPEHU        'DWH        7KUX            'DWH            7RWDO         %DODQFH      %DODQFH          %DODQFH            %DODQFH


 %6    0HDGH,QVWUXPHQWV&RUSRUDWLRQ
   %6        1LQJER6XQQ\2SWURQLF7HFKQRORJLHV,QFOLWLJDWLRQ                   %LOOLQJ$WWRUQH\         &DVHULD/HR'                   8QDSSOLHG%DODQFH

                                                                                                                                                              7UXVW%DODQFH

                                                                                                                         
                                                                                                                          
                                                                                                                       
                                                                                                                         

   0DWWHU7RWDOVIRU      1LQJER6XQQ\2SWURQLF7HFKQRORJLHV,Q                                                                                 


 &OLHQW7RWDOVIRU     0HDGH,QVWUXPHQWV&RUSRUDWLRQ                                                                                               




6KHSSDUG0XOOLQ5LFKWHU +DPSWRQ//3
                                                                                                                                                                     EXHIBIT     4 0024
                                                                                                                                                                       303DJH
   Case
    Case8:19-bk-14714-MW
          8:19-bk-14714-CB Doc
                           Claim
                               279
                                 30-1Filed
                                      Part10/15/20
                                            2 Filed 04/16/20
                                                     Entered 10/15/20
                                                              Desc Exhibit
                                                                      14:42:39
                                                                             Page
                                                                                Desc
                                                                                  2
                           Main Document of 19 Page 38 of 57
                                                                      Sheppard Mullin Richter & Hampton LLP
                                                                      333 South Hope Street 43rd Floor
                                                                      Los Angeles, CA 90071-1422
                                                                      213-620-1780 main
                                                                      213-620-1398 main fax



                                                                                      Remittance Copy
                                                            Please return this page with your payment.

Wenjun Ni                                                                     SMRH Tax ID XX-XXXXXXX
General Manager                                                                    September 19, 2019
Ningbo Sunny Electronic Co., Ltd                                                    Invoice 300091479
No. 199 Anshan Road
Yuyao, Zhejiang Province
China

Our Matter No.     38BS-249681
                   Ningbo Sunny - Optronic Technologies, Inc. litigation
Billing Atty:      Leo D. Caseria



                                       INVOICE SUMMARY

FOR PROFESSIONAL SERVICES THROUGH AUGUST 31, 2019

Current Fees                                                     $ 345,791.50
Current Disbursements                                             $ 23,663.70

Total Current Activity                                                                   $ 369,455.20
Courtesy Discount                                                                        $ (34,109.00)
Total Due for This Invoice                                                               $ 335,346.20




                                                                                    EXHIBIT 4 0025
                  Payment Terms: Balance due upon receipt of this statement.
   Case 8:19-bk-14714-MW           Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                 Desc
                                   Main Document    Page 39 of 57
                                                                      Sheppard Mullin Richter & Hampton LLP
                                                                      333 South Hope Street 43rd Floor
                                                                      Los Angeles, CA 90071-1422
                                                                      213-620-1780 main
                                                                      213-620-1398 main fax



                                                                                      Remittance Copy
                                                            Please return this page with your payment.

Wenjun Ni                                                                     SMRH Tax ID XX-XXXXXXX
General Manager                                                                      October 16, 2019
Ningbo Sunny Electronic Co., Ltd                                                   Invoice 300092740
No. 199 Anshan Road
Yuyao, Zhejiang Province
China

Our Matter No.     38BS-249681
                   Ningbo Sunny - Optronic Technologies, Inc. litigation
Billing Atty:      Leo D. Caseria



                                        INVOICE SUMMARY

FOR PROFESSIONAL SERVICES THROUGH SEPTEMBER 30, 2019

Current Fees                                                     $ 605,002.00
Current Disbursements                                             $ 37,525.57

Total Current Activity                                                                   $ 642,527.57
Fee Discount                                                                             $ (60,500.20)
Total Due for This Invoice                                                               $ 582,027.37




                                                                                    EXHIBIT 4 0026
                  Payment Terms: Balance due upon receipt of this statement.
   Case 8:19-bk-14714-MW           Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                 Desc
                                   Main Document    Page 40 of 57
                                                                      Sheppard Mullin Richter & Hampton LLP
                                                                      333 South Hope Street 43rd Floor
                                                                      Los Angeles, CA 90071-1422
                                                                      213-620-1780 main
                                                                      213-620-1398 main fax



                                                                                      Remittance Copy
                                                            Please return this page with your payment.

Wenjun Ni                                                                     SMRH Tax ID XX-XXXXXXX
General Manager                                                                    November 14, 2019
Ningbo Sunny Electronic Co., Ltd                                                   Invoice 300095396
No. 199 Anshan Road
Yuyao, Zhejiang Province
China

Our Matter No.     38BS-249681
                   Ningbo Sunny - Optronic Technologies, Inc. litigation
Billing Atty:      Leo D. Caseria



                                        INVOICE SUMMARY

FOR PROFESSIONAL SERVICES THROUGH OCTOBER 31, 2019

Current Fees                                                   $ 1,025,249.00
Current Disbursements                                             $ 52,577.16

Total Current Activity                                                                  $ 1,077,826.16
Courtesy Discount                                                                        $ (70,000.00)
Total Due for This Invoice                                                              $ 1,007,826.16




                                                                                    EXHIBIT 4 0027
                  Payment Terms: Balance due upon receipt of this statement.
   Case 8:19-bk-14714-MW           Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                 Desc
                                   Main Document    Page 41 of 57
                                                                      Sheppard Mullin Richter & Hampton LLP
                                                                      333 South Hope Street 43rd Floor
                                                                      Los Angeles, CA 90071-1422
                                                                      213-620-1780 main
                                                                      213-620-1398 main fax



                                                                                      Remittance Copy
                                                            Please return this page with your payment.

Wenjun Ni                                                                     SMRH Tax ID XX-XXXXXXX
General Manager                                                                     December 4, 2019
Ningbo Sunny Electronic Co., Ltd                                                   Invoice 300097113
No. 199 Anshan Road
Yuyao, Zhejiang Province
China

Our Matter No.     38BS-249681
                   Ningbo Sunny - Optronic Technologies, Inc. litigation
Billing Atty:      Leo D. Caseria



                                        INVOICE SUMMARY

FOR PROFESSIONAL SERVICES THROUGH DECEMBER 4, 2019

Current Fees                                                     $ 918,126.50
Current Disbursements                                             $ 90,152.06

Total Current Activity                                                                  $ 1,008,278.56
Total Due for This Invoice                                                              $ 1,008,278.56




                                                                                    EXHIBIT 4 0028
                   Payment Terms: Balance due upon receipt of this statement.
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 42 of 57




                                                               EXHIBIT 4 0029
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 43 of 57




                                                               EXHIBIT 4 0030
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 44 of 57




                                                               EXHIBIT 4 0031
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 45 of 57




                                                               EXHIBIT 4 0032
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 46 of 57




                                                               EXHIBIT 4 0033
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 47 of 57




                                                               EXHIBIT 4 0034
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 48 of 57




                                                               EXHIBIT 4 0035
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 49 of 57




                                                               EXHIBIT 4 0036
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 50 of 57




                                                               EXHIBIT 4 0037
  Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39    Desc
                          Main Document    Page 51 of 57




OCTOBER 3, 2019
                                      PTAS

SHEPPARD, MULLIN, RICHTER & HAMPTON
LLP
333 S. HOPE ST., 43RD FLOOR
                                                     505704725
ATTN: J. CRAVITZ
LOS ANGELES, CA 90071



                    UNITED STATES PATENT AND TRADEMARK OFFICE
                  NOTICE OF RECORDATION OF ASSIGNMENT DOCUMENT

THE ENCLOSED DOCUMENT HAS BEEN RECORDED BY THE ASSIGNMENT RECORDATION BRANCH
OF THE U.S. PATENT AND TRADEMARK OFFICE. A COMPLETE COPY IS AVAILABLE AT THE
ASSIGNMENT SEARCH ROOM ON THE REEL AND FRAME NUMBER REFERENCED BELOW.

PLEASE REVIEW ALL INFORMATION CONTAINED ON THIS NOTICE. THE INFORMATION
CONTAINED ON THIS RECORDATION NOTICE REFLECTS THE DATA PRESENT IN THE PATENT
AND TRADEMARK ASSIGNMENT SYSTEM. IF YOU SHOULD FIND ANY ERRORS OR HAVE
QUESTIONS CONCERNING THIS NOTICE, YOU MAY CONTACT THE ASSIGNMENT RECORDATION
BRANCH AT 571-272-3350. PLEASE SEND REQUEST FOR CORRECTION TO: U.S. PATENT
AND TRADEMARK OFFICE, MAIL STOP: ASSIGNMENT RECORDATION BRANCH, P.O. BOX
1450, ALEXANDRIA, VA 22313.


RECORDATION DATE: 10/02/2019                 REEL/FRAME: 050609/0190
                                             NUMBER OF PAGES: 11

BRIEF: SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

DOCKET NUMBER:     000E-191681

ASSIGNOR:
  MEADE INSTRUMENTS CORP.                    DOC DATE: 08/01/2019

ASSIGNEE:
  SHEPPARD, MULLIN, RICHTER & HAMPTON
    LLP
  333 S. HOPE ST., 43RD FLOOR
  ATTN: RICHARD BRUNETTE
  LOS ANGELES, CALIFORNIA 90071

APPLICATION NUMBER: 09321482            FILING DATE: 05/27/1999
PATENT NUMBER: 6181726                  ISSUE DATE: 01/30/2001
TITLE: HIGH PERFORMANCE TELESCOPIC ETALON FILTERS

APPLICATION NUMBER: 09357583            FILING DATE: 07/20/1999
PATENT NUMBER: 6215802                  ISSUE DATE: 04/10/2001
TITLE: THERMALLY STABLE AIR-GAP ETALON FOR DENSE WAVELENGTH- DIVISION
        MULTIPLEXING APPLICATIONS


                                                                    EXHIBIT 4 0038
       Case PAGE
050609/0190 8:19-bk-14714-MW
                  2            Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                               Main Document    Page 52 of 57


     APPLICATION NUMBER: 09428866            FILING DATE: 10/26/1999
     PATENT NUMBER: 6392799                  ISSUE DATE: 05/21/2002
     TITLE: FULLY AUTOMATED TELESCOPE SYSTEM WITH DISTRIBUTED INTELLIGENCE

     APPLICATION NUMBER: 10357912            FILING DATE: 02/04/2003
     PATENT NUMBER: 7092156                  ISSUE DATE: 08/15/2006
     TITLE: AUTOMATED TELESCOPE ALIGNMENT AND ORIENTATION METHOD

     APPLICATION NUMBER: 10358754            FILING DATE: 02/05/2003
     PATENT NUMBER: 7079317                  ISSUE DATE: 07/18/2006
     TITLE: AUTOMATED TELESCOPE WITH DISTRIBUTED ORIENTATION AND OPERATION
             PROCESSING

     APPLICATION NUMBER: 10795167            FILING DATE: 03/05/2004
     PATENT NUMBER: 7054518                  ISSUE DATE: 05/30/2006
     TITLE: ETALON ASSEMBLY TUNED BY APPLYING COUNTERBALANCED COMPRESSION
             FORCES

     APPLICATION NUMBER: 10864134            FILING DATE: 06/09/2004
     PATENT NUMBER: 7209229                  ISSUE DATE: 04/24/2007
     TITLE: WAVELENGTH SELECTABLE SPECTROHELIOGRAPH

     APPLICATION NUMBER: 11110484               FILING DATE: 04/20/2005
     PATENT NUMBER: 7482564                     ISSUE DATE: 01/27/2009
     TITLE: HIGH DEFINITION TELESCOPE

     APPLICATION NUMBER: 11110626               FILING DATE: 04/20/2005
     PATENT NUMBER: 7339731                     ISSUE DATE: 03/04/2008
     TITLE: SELF-ALIGNING TELESCOPE

     APPLICATION NUMBER: 11123944            FILING DATE: 05/05/2005
     PATENT NUMBER: 7190515                  ISSUE DATE: 03/13/2007
     TITLE: SOLAR TELESCOPE WITH INTEGRATED ALIGNMENT MECHANISM

     APPLICATION NUMBER: 11123945               FILING DATE: 05/05/2005
     PATENT NUMBER: 7149377                     ISSUE DATE: 12/12/2006
     TITLE: SOLAR TUNABLE FILTER ASSEMBLY

     APPLICATION NUMBER: 11123946            FILING DATE: 05/05/2005
     PATENT NUMBER: 7248405                  ISSUE DATE: 07/24/2007
     TITLE: RE-FOCUSING MECHANISM FOR IMAGING SYSTEM

     APPLICATION NUMBER: 29064480               FILING DATE: 01/02/1997
     PATENT NUMBER: D392657                     ISSUE DATE: 03/24/1998
     TITLE: TELESCOPE

     APPLICATION NUMBER: 29095560               FILING DATE: 10/26/1998
     PATENT NUMBER: D412920                     ISSUE DATE: 08/17/1999
     TITLE: TELESCOPE MOUNT

     APPLICATION NUMBER: 29101103               FILING DATE: 02/25/1999
     PATENT NUMBER: D422610                     ISSUE DATE: 04/11/2000
     TITLE: AUTOMATED TELESCOPE

     APPLICATION NUMBER: 29101104               FILING DATE: 02/25/1999
     PATENT NUMBER: D417881                     ISSUE DATE: 12/21/1999
     TITLE: AUTOMATED TELESCOPE


                                                                      EXHIBIT 4 0039
       Case PAGE
050609/0190 8:19-bk-14714-MW
                  3            Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                               Main Document    Page 53 of 57


     APPLICATION NUMBER: 29221401            FILING DATE: 01/14/2005
     PATENT NUMBER: D534194                  ISSUE DATE: 12/26/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 29221446            FILING DATE: 01/14/2005
     PATENT NUMBER: D518079                  ISSUE DATE: 03/28/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 29221495            FILING DATE: 01/14/2005
     PATENT NUMBER: D515603                  ISSUE DATE: 02/21/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 61537026            FILING DATE: 09/20/2011
     PATENT NUMBER:                          ISSUE DATE:
     TITLE: APPARATUS AND METHODS FOR ELIMINATING IMAGE SHIFT IN TELESCOPES

     APPLICATION NUMBER: 61539848            FILING DATE: 09/27/2011
     PATENT NUMBER:                          ISSUE DATE:
     TITLE: SYSTEMS AND METHODS FOR CLOSED-LOOP TELESCOPE POINTING AND
             TRACKING



     ASSIGNMENT RECORDATION BRANCH
     PUBLIC RECORDS DIVISION




                                                                      EXHIBIT 4 0040
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 54 of 57




                                                               EXHIBIT 4 0041
Case 8:19-bk-14714-MW   Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39   Desc
                        Main Document    Page 55 of 57




                                                                 EXHIBIT 4 0042
       Case 8:19-bk-14714-MW                      Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                                       Desc
                                                  Main Document    Page 56 of 57



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER APPROVING STIPULATION
SETTING ASIDE LIENS OF SHEPARD MULLIN RICHTER & HAMPTON, LLP; MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION OF MARK S. HOROUPIAN IN SUPPORT THEREOF will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 October 15, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) October 15, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor                                              Secured Creditor                                    The Honorable Mark S. Wallace
Meade Instruments Corp.                             Sheppard Mullin Richter & Hampton                   U.S. Bankruptcy Court
27 Hubble                                           333 South Hope St., 43rd Fl                         Ronald Reagan Federal Building
Irvine, CA 92618                                    Los Angeles, Ca 90071-1422                          411 W. Fourth Street, Suite 6135
                                                                                                        Santa Ana, CA 92701

U.S. Trustee
Office of the United States Trustee
Frank Cadigan
411 West Fourth Street, Suite 7160
Santa Ana, Ca 92701-4500


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 October 15, 2020                          Cheryl Caldwell                                       /s/Cheryl Caldwell
 Date                                      Printed Name                                          Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 8:19-bk-14714-MW                      Doc 279 Filed 10/15/20 Entered 10/15/20 14:42:39                                       Desc
                                                  Main Document    Page 57 of 57


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Matthew Borden borden@braunhagey.com,
       rosario@braunhagey.com;kushnir@braunhagey.com;verga@braunhagey.com;hagey@braunhagey.com;fisher@
       braunhagey.com;theodore@braunhagey.com;hasegawa@braunhagey.com;szoke@braunhagey.com;baker@bra
       unhagey.com
      Frank Cadigan frank.cadigan@usdoj.gov
      Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
      Mark S Horoupian mhoroupian@sulmeyerlaw.com,
       mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
      United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
      Claire K Wu ckwu@sulmeyerlaw.com,
       mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
